Citation Nr: 0205783	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-06 962	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of December 1, 1948, which denied service connection 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in August 1948.  The appellant is his 
widow.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In March 1997, the Board affirmed 
that decision and found no clear and unmistakable error (CUE) 
in a rating decision of December 1, 1948.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court, in an October 1998 
Memorandum Decision, vacated and remanded the March 1997 
Board decision.  The Court granted the parties joint motion 
to remand that instructed the Board to determine whether the 
December 1948 rating decision was final.  

In May 2000, the Board remanded the case to the RO for 
further development as instructed by the Court.  The RO 
determined that the December 1948 rating decision was final 
and continued to deny the appeal.  In a January 2001 
decision, the Board agreed.  The appellant appealed to the 
Court again.  In August 2001, the Court vacated and remanded 
the January 2001 Board decision due to the enactment of the 
Veterans Claims Assistance Act of 2000.  See VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The appeal is now once 
again before the Board. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence legally required for the equitable 
disposition of this claim

2.  A December 1948 rating decision denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

3.  The appellant did not appeal that decision.

4.  The December 1948 rating decision was in accordance with 
applicable laws and regulations and was consistent with and 
adequately supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The December 1948 rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 C.F.R. §§ 2.1009, 30.9802 (Supp. 1946 & 1947).

2.  The December 1948 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
hospitalized from January 10, 1944, to February 10, 1944, for 
complaints of diarrhea, bloody stools and general melena.  
However, no final diagnosis was made.  The clinical brief 
shows a diagnosis of "administrative admission to determine 
the cause of melena".  A report following a barium enema in 
January 1944 noted that there appeared to be some disease of 
the cecum and proximal colon giving a honeycomb appearance.  
The sigmoid and descending colon were rather mottled in 
several places as if some of the barium was being retained.  
It was noted that barium in the cecum and ascending colon 
showed a great irregularity in density.  In 24 hours, the 
colon contained a great deal of barium and the cecum and 
ascending colon were quite dilated although they contained 
relatively little barium.  It was therefore determined that 
there may be a duodenal ulcer present but that the evidence 
was insufficient for a positive diagnosis.  A second barium 
enema revealed that the cecum filled well but that the barium 
still failed to pass the ileocecal valve.  The examination 
was reported to be otherwise negative.  A February 1944 
progress note from that hospitalization indicates that 
nothing definite was found, that the barium enema had been 
repeated and the ilium filled poorly, and that ileitis may 
have accounted for the melena.  The veteran was returned to 
duty with no further complaints.  A November 1945 separation 
physical examination showed no pertinent defects, 
abnormalities or diagnoses.

The veteran was admitted to Grace Hospital in July 1947 after 
complaining of pain in his abdomen.  It was noted that the 
veteran had been in essentially good health up until four 
weeks prior to admission, when he began to experience 
cramping abdominal pain in the left upper and lower quadrants 
and associated diarrhea.  It was noted that he had a similar 
episode in 1944 while in the Army.  During his admission, it 
was discovered that he had a tumor of the mid-descending 
colon with strictures, which was possibly malignant.  A 
surgical resection of the colon was performed at Mt. Sinai 
Hospital in September 1947.  The diagnosis was adenocarcinoma 
of the descending colon with lymph node involvement.  The 
veteran's cancer was subsequently treated at Halloran VA 
Hospital and Beth Israel Hospital until his death in August 
1948.  In an August 1948 report from the Halloran VA Hospital 
the veteran reported that he had cramps with diarrhea that 
was occasionally bloody in 1943 for which he was treated and 
the complaints resolved.  He indicated that he only had one 
similar episode between 1943 and 1947 and indicated that in 
1947, he developed sharp pain in the left lower quadrant and 
was given medication that alleviated the pain.  The 
complaints reportedly reoccurred in June 1948 at which time 
he was subsequently found to have a large neoplasm in the 
descending colon.  None of these records includes a medical 
opinion concerning the date of onset of the cancer.  

The appellant filed a claim for service connection for the 
cause of the veteran's death in September 1948.  A rating 
decision issued on December 1, 1948, denied the appellant's 
claim, stating, "the cause of death is not shown to have had 
its onset within such time as to warrant service connection 
under any applicable law, nor is it shown that any disability 
of service origin existed at the time of death."  In a 
letter dated December 8, 1948, the appellant was notified of 
that decision and of her appellate rights.  The letter 
stated, in part, "if you wish to appeal, you should so 
inform this office and you will be furnished with VA Form P-9 
for that purpose."

The appellant responded in a letter dated December 19, 1948, 
indicating that she disagreed with the decision.  She then 
stated, "[I] would appreciate it, if you would mail me, VA 
Form P-9."  In January 1949, the RO forwarded the appellant 
a VA Form P-9 and stated, "Your right to appeal is timely 
until December 8, 1949."

In a letter dated February 6, 1949, the appellant referred to 
her previously disallowed claim and indicated that she would 
like to reopen her claim for widow's pension.  She concluded 
by stating that she was awaiting a response from the RO.  In 
a February 1949 letter, the RO acknowledged receipt of that 
letter and informed her that, "In the event that you wish to 
appeal from the decision disallowing your claim, you should 
complete the enclosed Form P-9, and return same to this 
office before December 9, 1949."  No further correspondence 
from the appellant concerning her claim was received until 
October 1989, when she requested that her claim be reopened.  
That claim was granted by a July 1992 rating decision.  


III.  Legal Analysis

A. Veterans Claims Assistance Act

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (West Supp. 2001) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126).  Among other things, this law eliminated the 
concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions)  (West Supp. 2001).

As discussed in the Secretary's motion for remand, the Court 
held in Holliday v. Principi, 14 Vet. App. 280 (2001), that 
all provisions of the VCAA are potentially applicable to all 
claims for VA benefits.  Since that time, however, the Court 
found that the VCAA is not applicable to claims involving CUE 
matters.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The 
Court reasoned that such claims must be adjudicated based 
upon the facts and evidence before the Board at the time of 
decision in question.  Id.; see also Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (holding that the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).  Therefore, a discussion of the 
VCAA is not needed.  In any event, it appears that compliance 
with the VCAA has been achieved, as the appellant has been 
adequately notified of the criteria for entitlement to the 
benefit sought, and because no additional evidence may be 
considered by the Board in the adjudication of this claim.

In addition, in a recently submitted brief, the appellant's 
representative argues that the RO failed to fully develop the 
appellant's claim, as required under Roberson v. Principi, 
F.3d 1378 (Fed. Cir. 2001).  In Roberson, the United States 
Court of Appeals for the Federal Circuit noted that in new 
and material evidence cases, Congress has mandated that the 
VA is "to fully and sympathetically develop the veteran's 
claim to its optimum before deciding it on the merits."  
Roberson, 252 F.3d at 1383 (quoting Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  The Federal Circuit further 
noted that "[w]e see no basis for applying a different 
standard to a CUE claim, and we hold that the DVA is thus 
required to consider a CUE claim using the standard of 
Hodge."  Id.   

Unfortunately, the Federal Circuit did not indicate what is 
required to "fully and sympathetically develop" a CUE 
claim, nor does the appellant indicate what she would want 
the agency to do if the case is remanded under Roberson.  
However, in VAOPGCPREC 12-2001 it was held that Roberson 
cannot be read as permitting additional evidence to be added 
to the record for the purpose of making a determination of 
CUE, as such action would be contrary to prior holding of the 
Federal Circuit which has not been overruled.  See Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001) (holding that 
the term "evidence" with respect to CUE claims means only 
evidence that was of record at the time of the challenged 
decision); see also Disabled American Veterans, et. al, v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000); Busts v. West, 179 
F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 
(1999).  Accordingly, no further development is required by 
law.

B. Legal Criteria

Pursuant to 38 C.F.R. § 3.104(a) (2001), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).  An 
exception to this rule is when the VA has made a clear and 
unmistakable error in its decision pursuant to 38 C.F.R. 
§ 3.105.  See also 38 U.S.C.A. § 7103 (West 1991 & Supp. 
2001). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  A claim of CUE is a 
collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity that 
attaches to a final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
Fugo, supra.  

At the time of the December 1948 rating decision, the law 
provided VA compensation benefits to a spouse of a veteran 
who died from a service-connected disability.  R&PR 
(Regulations and Procedure) § 4.19 (1948), currently 
38 C.F.R. § 3.312 (2001).  In 1948, service connection was 
defined as:

Establishment of the incurrence of disease or 
injury or aggravation of preexisting disease or 
injury resulting in disability coincidentally with 
the period of active military or naval service.  
This may be accomplished by the presentation of 
affirmative facts showing the inception of an 
injury or disease during active service or through 
the operation of the legal presumptions which, when 
the required conditions are proved, establish the 
inception date of injury or disease through 
legislative fiat during the period of active 
service.

  R&PR § 1063(A) (1948), currently 38 C.F.R. § 3.303(a) 
(2001).

A chronic disease becoming manifest to a degree of 
ten percent or more within one year from the date 
of separation from active wartime service or within 
one year after the date prior to which a disability 
must have been incurred as provided in Veterans 
Regulation No. 1 (a), [or Public No. 141, 73d 
Congress], which ever is earlier, will be 
considered as having been incurred in service when 
the conditions specified in Veterans Regulation No. 
1 (a), Part I, paragraph I (c), [or Public No. 141, 
73d Congress], are met.  The factual basis may be 
established by medical evidence, competent lay 
evidence, or both.  Medical evidence should set 
forth the physical findings and symptomatology 
elicited by examination within the one year period; 
and lay evidence should not merely contain 
conclusions based upon opinion, but describe the 
material and relevant facts as to the veteran's 
disability observed during such period.  Where 
there is affirmative evidence to show that the 
chronic disorder is due to an intercurrent disease 
or injury suffered between the date of separation 
from active service and the onset of the chronic 
disorder, service connection under this paragraph 
will not be accorded ...[.]

Continuity of symptomatology is required only where 
the condition noted during service is not in fact 
shown to be chronic or where the diagnosis of 
chronicity may by legitimately questioned.  When 
the fact of chronicity during service is not, in 
the opinion of the adjudication agency, adequately 
supported, then there may be reason to require some 
showing of continuity after discharge to support 
the claim.  Hospital confirmation of such diagnoses 
made after discharge from service is not routinely 
required; however, the veteran may well be held at 
the regional office, hospital or center for recheck 
on the following day, particularly for recheck of 
blood pressure, urinalysis, and further laboratory 
procedures, if in order.  When hospitalization is 
required it should not be longer than absolutely 
necessary for confirmation of the diagnosis. 

R&PR § 1063(A) (1948), currently 38 C.F.R. § 3.303(b) (2001).

C.  Discussion

The evidence shows that the veteran failed to appeal the 
December 1948 decision within one year after being notified 
of that decision.  Hence, that decision is final.  See 
38 C.F.R. § 30.9802 (1948) (applications for review on appeal 
to VA shall be filed within one year from the date of mailing 
of notification).  The record shows that the appellant was 
notified that her claim was denied in a letter dated December 
8, 1948, which stated that if she wished to appeal she should 
"So inform this office and you will be furnished with a VA 
Form P-9 for that purpose."  The appellant informed the RO 
in a letter dated December 19, 1948, that she disagreed with 
the decision and specifically requested a VA Form P-9.  This 
form was sent to the appellant in January 1949, but was never 
returned.  Accordingly, the Board finds that the appellant's 
December 1948 letter does not constitute a timely appeal of 
the December 1948 rating decision. 

When the RO provided the appellant with a VA Form P-9 in 
January 1949, she was also notified that her right to appeal 
was timely until December 8, 1949.  In the appellant's 
February 6, 1949 letter, she reiterated her dissatisfaction 
with the denial of her claim and indicated that she would 
like to reopen her claim for "widow's pension".  While the 
appellant clearly cannot be held to the legal definition of a 
"reopened" claim, the appellant indicated at that time that 
she would await a response from the RO.  The RO informed her 
again in February 1949 that if she wished to appeal the 
denial of her claim, she should complete the enclosed VA Form 
P-9 and return it before December 9, 1949.  Clearly, the 
appellant understood that she was required to complete and 
return a VA Form P-9 to complete her appeal of the December 
1948 decision. 

Under these circumstances, the Board cannot conclude that the 
February 1949 letter from the appellant constituted a timely 
appeal.  The appellant had previously been informed of how to 
appeal the December 1948 decision, which required the 
submission of a VA Form P-9.  The appellant was furnished a 
VA Form P-9 in January 1949 but failed to enclose it with her 
letter.  In response, the RO again informed her of the steps 
necessary to complete her appeal and enclosed yet another VA 
Form P-9 for that purpose.  The appellant, therefore, had 
been put on notice that an additional step was required to 
appeal the December 1948 decision.  In light of this 
uncontradicted evidence, the Board finds that the December 
1948 decision became final one year after if was promulgated.

The Board also finds that the December 1948 decision did not 
contain CUE.   The appellant does not allege that the correct 
facts, as they were known at the time, were not before the 
adjudicator.  Her sole argument, rather, is that the RO 
incorrectly applied the law as it existed in 1948.  Upon 
closer review of her argument, however, the appellant does no 
more than disagree with how the RO weighed and evaluated the 
evidence in 1948, which can never be grounds for CUE.  See 
Russell, Eddy, Damrel, all supra.  

In a brief submitted to the Board, it is argued that service 
connection was clearly warranted in 1948 because the record 
at that time "indicates the chronicity of the veteran's 
symptoms as a basis for establishing service connection of 
his cancerous colon which ultimately caused or contributed to 
the cause of his death."  The brief goes on to note that the 
veteran's symptoms in service from December 1943 to February 
1944 were the same symptoms he complained of when his cancer 
was first diagnosed in July 1947.  Finally, it is argued that 
no medical opinion at the time of the December 1948 decision 
excluded the possibility of a relationship between the 
symptoms reported in service and the symptoms at the time of 
the diagnosis over two years later.  The Board finds none of 
these arguments persuasive for a finding of CUE.

The appellant has asserted that there was another, perhaps 
more persuasive, view of the evidence that should have led 
the RO in December 1948 to grant service connection for the 
cause of the veteran's death.  Nevertheless, it was the RO's 
decision to place greater probative value on the fact that 
the veteran's symptoms in service were not attributable to 
cancer, as cancer was not diagnosed until almost two years 
after service.  The appellant also fails to mention that the 
veteran reported no symptoms from the time he was treated in 
1943 and 1944 until the time he was diagnosed with cancer in 
1947.  More importantly, no medical opinion at the time of 
the December 1948 decision indicated that the veteran's 
cancer had its onset in service.  Although the 1947 admission 
report from Grace Hospital noted that the veteran had a 
similar episode of abdominal pain in 1944, a medical 
professional did not provide a nexus opinion.  Indeed, the 
record in December 1948 contained no medical opinion 
concerning the date of onset of the veteran's cancer.  Hence, 
contrary to the appellant's argument, this is not a case in 
which the RO was unable to cite to any evidence in support of 
its decision to deny the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant is unable to point to any medical evidence showing 
a chronic disease in service or during the one year period 
after service, nor has continuity of symptomatology been 
shown.  The Board further points out that the appellant has 
not cited to any specific law or regulation that she believes 
was incorrectly applied at the time of the December 1948 
decision. 

Finally, CUE is not shown by the fact that service connection 
for the cause of the veteran's death was eventually granted 
in July 1992, as a determination concerning CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  See Russell, supra; see also Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993) (subsequently developed 
evidence is not applicable to a claim of CUE). The July 1992 
decision that granted the appellant's claim was issued after 
a VA physician in June 1992 reviewed the claims file and 
opined that it was "most probably" that the veteran's 
cancer existed in service.  Such evidence did not exist in 
December 1948. 

In conclusion, the Board finds that the December 1948 rating 
decision that denied service connection for the cause of the 
veteran's death did not contain clear and unmistakable error.  
Therefore, the Board must deny the appellant's claim.



ORDER

The appeal is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

